Citation Nr: 1733435	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-42 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection a gynecological disorder, to include endometriosis, hydrosalpinx, hysterectomy, and their residuals.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2014, the Veteran testified at a Travel Board Hearing. The Veterans Law Judge who presided over that hearing has since left the Board.  Therefore, the Board offered the Veteran the opportunity for another hearing before a Veterans Law Judge who would issue the decision with respect to her appeal, but she did not respond to that June 2017 correspondence.  Thus, the Board deems her right to an additional hearing waived.  A transcript of the August 2014 hearing is of record.  

The Board remanded the case for further development in November 2014 and June 2016.  The case has since been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2016, the Board remanded this case to the AOJ for obtaining the most recent VA treatment records, contacting the Veteran regarding her authorization to release any private treatment records, and a new VA examination.  While on remand, the Veteran also provided the AOJ with a new address.  However, the Gainesville VA Medical Center treatment records show that the Veteran had provided this new address as early as March 2016.  Yet the AOJ contacted the Veteran in June 2016 regarding her authorization to obtain any outstanding private treatment records at her old address.  The AOJ clarified the Veteran's address in September 2016, but still did not re-send the VA Form 21-4142 for authorizing the release of private treatment records to this new address.  Therefore, the AOJ has not complied with the June 2016 remand instructions, and remand is required to ensure that compliance.  

In November 2014, the Board remanded this issue for an addendum opinion from the July 2010 VA examiner.  The July 2010 examiner provided an initial medical opinion in December 2014 and a further opinion in March 2015.  As discussed in the June 2016 remand, the examiner did not address whether the Veteran's endometriosis was related to her 1982 in-service diagnosis for premenstrual pelvic congestion or any other aspect of her service.  The Board also noted the year of the Veteran's hysterectomy as 2013, rather than 2014 as cited by the examiner; the further failure to address the separate disorder of endometritis; and the final failure to identify any current residuals from her 2013 hysterectomy.  

As listed above, the Board therefore remanded this case for a new VA examination in June 2016.  On remand, the AOJ scheduled that examination, but the Veteran failed to attend.  As remand is already required for re-sending the VA Form 21-4142 to the Veteran at her current address, the Veteran will have another opportunity to attend a VA examination as well.  However, the Board stresses that, in order to afford the Veteran the full disability benefits she may be entitled to, her cooperation in completing a thorough examination is crucial.  

A Veteran's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655 (2016); VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a Veteran is, of course, "free to refuse to report for a scheduled VA examination [,] . . . [but] the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655(a)).  In other words, Veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181.  

Finally, while on remand, the AOJ should take the opportunity to update the Veteran's VA treatment records.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her gynecological disorders.  This request should specifically include records from St. Vincent's Medical Center for 1986 laparoscopic surgery.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2.  The AOJ should also secure any outstanding VA treatment records.  This request should specifically include all records from the North Florida/South Georgia Healthcare System for treatment since June 2016.  

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After securing any outstanding VA or private treatment records and notifying the Veteran regarding the examination, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any gynecological disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including any service treatment records, private treatment records, Social Security Administration records, or VA treatment records.  The examiner should also review the Veteran's lay statements.  

The Veteran contends that she has a gynecological disorder that began while she was still in-service.  In her April 2010 notice of disagreement, she articulated that the condition began while on active duty, and never resolved.  She has further described abdominal pain, heavy bleeding, and bleeding between periods; as well as ongoing pain and bleeding since active service

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all gynecological disorders and/or residuals thereof that have been present during the appeal period (dating from approximately April 2008), to include the disorders diagnosed during the examination.  The examiner should specifically address whether endometriosis, the Veteran's hysterectomy, and residuals thereof that have been present during the appeal period.  See June 2013 VA treatment record (assessment includes endometriosis) and September 2012 VA treatment record (biopsy was negative for endometriosis).  For each of these diagnoses, including hydrosalpinx and endometritis, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to active duty service.  See August 9, 2013 VA gynecological test results showing presence of hydrosalpinx and endometritis.

In offering this opinion, the examiner should discuss the 1982 service treatment records reflecting diagnosis of premenstrual pelvic congestion; the March 2008 VA pelvic ultrasound (including the assessment of "gyn/endometriosis/tubal tumors and microcytosis"); the September 2008 VA findings of bilateral proximal tubal occlusion, hydrosalpinx bilaterally, and normal ovaries bilaterally; the September 2008 VA peritoneal biopsy findings of a peritoneal lining with fibrosis, but no evidence of endometriosis; the August 2009 VA postoperative diagnosis of menorrhagia after an endometrial biopsy; the August 2010 VA treatment record's assessment of bilateral tubal disease, and the March 2013 VA active problem list's inclusion of dysmenorrhea and metrorrhagia.  

The examiner should further discuss the August 2013 VA discharge diagnosis following hysterectomy for chronic pelvic pain and probable endometriosis; as well as the August 2013 VA pathology report showing fallopian tubes with hydrosalpinx and vascular congestion, uterine cervix with nabothian cysts and benign squamous epithelium with no identified dysplasia, endocervix with benign squamous metaplasia, chronic endometritis with no identified hyperplasia, and myometrium with leiomyoma.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

5.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

